                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  MELVIN WATERS, JR.,                               )
                                                    )
                Plaintiff,                          )
                                                    )
  v.                                                )    No.    3:20-CV-064-DCLC-DCP
                                                    )
  JAKETH GLENN CALDWELL,                            )
                                                    )
                Defendant.                          )

                                       JUDGMENT ORDER

         For the reasons set forth in the memorandum opinion filed herewith, this pro se prisoner’s

 complaint for violation of 42 U.S.C. § 1983 is DISMISSED pursuant to Rule 41(b) of the Federal

 Rules of Civil Procedure. Because the Court has CERTIFIED in the memorandum opinion that

 any appeal from this order would not be taken in good faith, should Plaintiff file a notice of appeal,

 he is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

         The Clerk is DIRECTED to close the file.

         SO ORDERED.

         E N T E R:



                                                s/Clifton L. Corker
                                                United States District Judge




  ENTERED AS A JUDGMENT

       s/ John L. Medearis
       CLERK OF COURT




Case 3:20-cv-00064-DCLC-DCP Document 21 Filed 07/31/20 Page 1 of 1 PageID #: 66
